Allow me at the outset to
join with others who have spoken before me in
congratulating you, Sir, on your election as President of the
General Assembly at its fifty-fourth session. I am certain
that your experience and skills, as well as your dedication
to freedom and justice, make you qualified to lead the
United Nations as it searches for peace in Africa and
elsewhere in the coming year.
I also take this opportunity to pay tribute to your
predecessor, Mr. Didier Opertti, for the effective manner in
which he guided the work of the previous session. I extend
my gratitude to the Secretary-General for his dedicated and
exemplary contributions to the cause of peace.
Permit me also to welcome the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga as new
Members of our Organization.
It is a matter of deep concern that this year is
witnessing the continuation of conflicts and the emergence
of new sources of conflict. In particular, it is disturbing to
note the growing tendency to resort to the use or threat of
force. This has become a grave danger to the independence
and unity of States as well as to regional and international
peace and security. This year has recorded some of the
bloodiest inter-State and intra-State conflicts, in Africa,
Asia and Europe.
Sub-Saharan African has been the part of the world
that has suffered most from those conflicts. Sub-Saharan
Africa’s economic performance and political stability have,
in fact, taken a turn for the worse in 1999. About one
third of the 52 members of the Organization of African
Unity (OAU), all of them in sub-Saharan Africa, have
been worse off economically in 1999 than they were in
the previous year. Almost 20 countries have been afflicted
by armed civil conflict or inter-State war. It is not
surprising that almost all of the countries that have
suffered economic relapse are the ones that are embroiled
in conflict.
Among those 20, the worst are to be found in the
Horn of Africa. More than two thirds of their people are
living in abject misery. Most have little or no food. They
are ridden with disease. The economies of most of those
countries are in shambles. The region is politically
unstable and racked by conflict. It is no surprise,
therefore, that some donor States and international
financial institutions have rightly denounced the state of
affairs and have informed a few of those States that they
would be better advised to feed their hungry millions and
better manage their economies than squander countless
millions to finance ill-advised military adventures.
In his report on Africa, Secretary-General Kofi
Annan made it amply clear that economic stagnation and
poverty are a direct function of conflict. However, this is
as evident elsewhere as it is in Africa. Thus, the situations
in East Timor, Afghanistan, Kosovo or Bosnia and
Herzegovina are no different from those in the Horn of
Africa, Sierra Leone, the Democratic Republic of the
Congo or Angola. In all those cases, conflicts have caused
serious setbacks in development plans and negatively
impacted on the living conditions of the people. In almost
all cases, conflict has been the intrinsic cause of famine
and serious violations of human rights and other
humanitarian crises. The international community cannot
afford complacency in the face of such threats to
international peace and security, if it is to be believed that
peace is indivisible and that what happens in one region
will have an impact on others.
Various reasons, including ethnic and religious
hatred, economic and political grievances and
unemployment, have been advanced as the root causes of
conflict. While these are valid factors, it must never be
forgotten that territorial expansionism, both within and
outside the State, and the determination to achieve it by
the use or threat of military force and by political and
economic coercion against the territorial integrity and
independence of neighbouring countries, has been the
major cause of conflict and the disturbance of peace in
29


the Horn of Africa. Eritrea, the victim of Ethiopia’s
territorial ambitions and its policy of aggression, is one
example of this.
It has now been 16 months since the eruption of the
conflict between Eritrea and Ethiopia, the root cause of
which is Ethiopia’s avowedly ethnic-based policy of
territorial aggrandizement and its systematic annexation of
large areas of Eritrean territory. From the beginning of the
conflict, Eritrea has consistently pursued a policy of
peaceful resolution of the border problem even in the face
of provocation, creeping annexation of its territory and
outright aggression. To that end, it had attempted, before
the eruption of the conflict, to engage the Ethiopian
Government in peaceful dialogue to amicably resolve all
existing problems and controversies related to their
common border. Even after the start of the conflict, Eritrea
on several occasions requested the Ethiopian side to agree
to accept bilateral negotiations. When this was rejected by
Ethiopia, Eritrea unilaterally issued a proposal which
contained detailed modalities for the peaceful resolution of
the conflict. That too was rejected by the Ethiopian regime.
After the Organization of African Unity (OAU) was
seized of the matter, Eritrea accepted, despite its grave
reservations, the Framework Agreement submitted to both
parties following the Ouagadougou summit of June 1998,
after it had received the clarifications it had sought on
several critical issues. Eritrea also readily and unequivocally
accepted, at the Algiers OAU summit in July 1999, the
modalities for the implementation of the Framework
Agreement. The modalities were in fact drawn up to satisfy
the unjust, unfair and unwarranted new preconditions made
by Ethiopia on the basis of its own unilateral interpretation
of the Framework Agreement. Eritrea declared that it was
accepting the modalities only in the interests of peace and
of the good of both the Ethiopian and the Eritrean peoples.
Finally, Eritrea also accepted without any delay the
technical arrangements for the implementation of the
Framework Agreement and modalities which were
submitted to both parties on 23 August 1999.
Implementation of the provisions of the Framework
Agreement would entail, inter alia, the following: it would
require a cessation of hostilities, the redeployment of the
troops of both sides from disputed territories and the
deployment of peacekeeping forces in those areas. Eritrea
is fully committed to this. It would require investigation of
the sequence of events to determine the origins of the
conflict. Eritrea welcomes this since it would conclusively
identify the real aggressor. The Framework Agreement
envisages the investigation of human rights abuses. Eritrea
awaits the results eagerly. Implementation would
determine the exact borders between the two countries.
Eritrea is enthusiastic about this. Eritrea is certain that the
international community too is just as eager and
enthusiastic about finding the final truth on all these and
other related matters.
On the other hand, the Ethiopian Government was
determined to achieve its territorial ambitions by all
means, fair or foul. To this end, in 1997 and 1998,
members of the armed forces and militia of the Ethiopian
Government systematically used brute force to expel
Eritreans from Eritrean lands and to incorporate southern
and south-eastern Eritrean territories into Ethiopia. That
Government then rejected all Eritrean overtures on direct
peace talks and continued feverishly to prepare for new
aggression even as it paid lip service to the Framework
Agreement. On 6 February 1999, it launched an invasion
along several sectors of our common boundary, even
while peace facilitators from the United Nations and the
United States were engaged in shuttle diplomacy to bring
the conflict to an end. Sadly, tens of thousands of
Ethiopians and many Eritreans perished or were wounded
during that aggression.
When Eritrea accepted the Framework Agreement,
Ethiopia came out with new preconditions based solely on
its own interpretation of the Agreement, rather than
joining Eritrea in the implementation of the peace plan.
Yet Ethiopia was to accept the modalities — which were
actually formulated to satisfy its unfair, unjust and
unwarranted demands — only after much prevarication
and procrastination. Finally, Ethiopia issued a statement
on 4 September 1999 which was tantamount to a rejection
of the technical arrangements, which are only a procedure
for implementing the Framework Agreement and the
modalities, on the untenable grounds that it contained
elements which were not part of the previous two
documents. One week later, on the eve of the Ethiopian
new year, in a reiteration of Ethiopia’s previous
declaration of war, its President publicly announced that
Ethiopia would use force to impose its will over disputed
territory. That was a blatant repudiation of the OAU
effort, all of whose documents had been endorsed by the
United Nations and other concerned organizations and
Governments.
The OAU has given Ethiopia clear and unambiguous
clarifications in response to its queries and concerns. It is
also to be recalled that the OAU had decided, and both
parties had accepted, that any interpretation of the
documents would be made solely by the OAU and its
30


current Chairman. The OAU and the United Nations have
also agreed to become guarantors of the scrupulous
implementation of all the provisions of the OAU peace
package. Ethiopia’s latest threat of war and its consequent
repudiation of its commitment to the OAU peace process,
which is inflexible about the peaceful resolution of the
conflict, are thus in contempt of the OAU, the United
Nations and the international community. Ethiopia’s refusal
to accept the technical arrangements until its new set of
preconditions are met is holding the peace process hostage
in spite of the clamour of the international community for
the acceptance and quick implementation of the peace plan.
However quixotic and unjustifiable it may be, the
Ethiopian Government has declared that it will not accept
the technical arrangements until it receives from the OAU
a firm assurance of Ethiopian sovereignty over the disputed
areas. Obviously, this is a direct contradiction of, and a
frontal assault on, the Framework Agreement, whose
provisions clearly declare that the
“redeployment will not prejudge the final status of the
area concerned, which will be determined at the end
of the delimitation and demarcation of the border and,
if need be, through an appropriate mechanism of
arbitration”. (S/1998/1223, annex, p. 25)
Surely, the proposition that a State must a priori be
awarded full sovereignty over contested territory before the
determination of ownership must distort the norms of
international law and international relations. Ethiopia has
also claimed that its decision to use force to control
contested areas was taken in self-defence. Such a notion
relegates the concept of self-defence to the realm of self-
help.
It is not difficult to conclude which party to the
Eritrean-Ethiopian conflict has undertaken to fulfil in good
faith its obligations under the OAU peace package and
which party is determined to undermine, by direct or
indirect aggression, the Charters of the United Nations and
the OAU, thereby endangering peace, security, stability and
peaceful development in our region. It is not difficult to
determine which of the parties is resolved to bring about
territorial changes, in clear violation of the OAU and
United Nations Charters, by aggression, coercion,
infiltration and subterfuge. A perfunctory analysis of the
media — particularly the broadcast media — of both
countries will also reveal which of the parties is fanning the
flames of ethnic hatred and is actively engaged in
propaganda and in preparation for a new war, thereby
committing a crime against peace. In short, it is very easy
to identify which of the parties is committed to peace and
which is committed to war and aggression.
Once again, war clouds are looming ominously over
our region. It is now self-evident that the Ethiopian
Government is still determined to pursue a policy
predicated on violent aggression. By its shrill war
hysteria, the Government of Ethiopia is making it clear
that it is poised to invade our country yet again. It is not
our wish to fight. The bitter experience of a long war of
independence has taught us to dread war. We seek no
territorial expansion, and we have no plan to commit
aggression against any other State. We seek to live in
peaceful cooperation with all our neighbours. Yet if war
is imposed on us we must — and will — fight to
safeguard the sovereignty of our country and to preserve
our dignity as a people. In this connection, Eritrea
solemnly declares in this Assembly that the responsibility
for any new military engagement will lie with the Addis
Ababa regime.
We have exercised prudence and patience in the face
of aggression, provocation and crimes committed by the
Government of Ethiopia against our nationals in Ethiopia
and Eritrea. A State has the duty to protect its nationals
from injury caused by the Government of any State. Yet
Eritrea has hitherto preferred to react with equanimity to
the gross and violent violations of the human rights of
Eritreans and Ethiopians of Eritrean origin in the hope of
securing a peaceful resolution of the conflict.
However, there are limits to the misdoings that any
respectable State must tolerate. It would be unacceptable
for any Government worthy of the trust of its people not
to defend the State and the people it represents against
aggression. It would be an unthinkable calamity for a
people which had fought for so long, endured
unimaginable hardship and won its independence against
all odds to lose its rights as a people and a nation to an
aggressor.
It is incumbent on those who love freedom and
justice and respect the equality of peoples, who are
committed to peace and cherish the norms and principles
of the United Nations, to ensure that law and moral
principles prevail against international lawlessness and
immorality.
Ethiopia’s threatened aggression must be a source of
deep concern to the international community and
particularly to the OAU and the United Nations which
have consistently urged both parties to restrain themselves
31


from the use or threat of force and to solve the conflict by
peaceful means.
To this end, the international community must insist
that both parties recognize and respect each other’s right to
live in peace within secure and recognized borders. It is for
this reason that Eritrea believes that this Assembly has the
duty to uphold the decision of the OAU, which has already
been endorsed by the United Nations Security Council, and
calls upon the Assembly to denounce Ethiopia’s renewed
preparation for war against Eritrea and to demand that it
accept and implement the OAU peace package. Surely, if
there is any lesson that must have been learned in the last
16 months, it is that nothing can be gained, and everything
may be lost, by continued warfare.
Therefore, the Government of Eritrea calls upon the
United Nations and the international community to: first,
condemn Ethiopia’s commitment to the use and threat of
force; secondly, establish a short time-frame within which
Ethiopia must definitively respond to the peace package;
thirdly, take timely and appropriate measures for the
immediate and unconditional implementation of the OAU
peace plan in its entirety; and, fourthly, immediately deploy
an observer mission to identify the aggression in the event
of renewed conflict.





